Title: To John Adams from Henry Dearborn, 10 November 1800
From: Dearborn, Henry
To: Adams, John



Sir
Pittston Novr. 10th. 1800—

Having been informed that Mr. Isaac Parker, Marshall of the District of Maine, has lately been appointed a Judge of the Supreme Court of this State, I take the liberty of soliciting the appointment of Marshal on Mr. Parkers accepting his appointment as Judge;—if Sir you should have no objection on the score of my capacity or integrity, I should hope that my pretentions otherways will be considered as eaqual to those of any other candidate.I have the honor of being / Sir with the highest respect / Your most Humble Servant.


Henry Dearborn